I concur in the result reached by Mr. Justice BUTZEL, but think the statute, Act No. 25, Pub. Acts 1937 (Comp. Laws Supp. 1937, § 12147 et seq., Stat. Ann. 1938 Cum. Supp. § 23.555. etseq.), expressly grants to plaintiff an exemption from the payment of the fees and taxes sought to be imposed. Section 14b of the act provides:
"An association which has thus been extended or renewed and reorganized shall be the same association, and hold and own all the rights, franchises and property held and owned by the association before extension or renewal and reorganization, and be subject to all its liabilities, and have the same stockholders, and members and the same directors and officers as said association had immediately before its extension or renewal and reorganization."
Plaintiff is to have the same property and liabilities after extension or renewal and reorganization as it had before. It is, therefore, plain that the association is not required to part with any of such property to pay any fees and taxes but is to have the same property after as before the extension or renewal and reorganization.
NORTH, J., did not sit. *Page 686